DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0328325) in view of Kitozaki et al. (US 7,486,910).
Sato (…325) discloses an image-forming apparatus for forming an image on a sheet (figure 1), the image-forming apparatus comprising: a main casing (2) having an opening (6) ([0027]; and figures 1, 4 and 6); a first processing unit detachably attached to the main casing through the opening and including a first photosensitive drum (32) extending in a first direction when the first processing unit is attached to the main casing ([0038]-[0040]; and figures 1 and 6); a second processing unit detachably attached to the main casing through the opening and including a second photosensitive drum (32) extending in the first direction when the second processing unit is attached to the main casing ([0038]-[0040]; and figures 1 and 6); an intermediate belt (22) disposed above the first processing unit and the second processing unit when the first processing unit and the second processing unit are attached to the main casing (figure 1); and a linkage configured to urge the first processing unit and the second processing unit toward the intermediate belt and extending in the first direction, the linkage being movable in the first direction between a first position where each of the first photosensitive drum and the second photosensitive drum makes contact with the intermediate belt and a second position where each of the first photosensitive drum and the second photosensitive drum is spaced away from the intermediate belt ([0091]-[0105]; and [0125]-[0144]), where the linkage is arranged near the bottom region of the photosensitive drums along a direction in which the first photosensitive drum and the second photosensitive drum are arranged (figures 1, 3, 4 and 6-8) [see Applicant’s claim 1].  The linkage includes a spring (66), and wherein the first processing unit and the second processing unit are urged by the spring toward the intermediate belt ([0092]-[0093]; and [0139]) [see Applicant’s claim 3].  The spring includes a first spring (66) and a second spring (66) spaced away from the first spring in the first direction (figure 2) [see Applicant’s claim 4].  The linkage includes a plate ([0094]), and wherein the first spring and the second spring are disposed above the plate (figures 2-4 and 7-10) [see Applicant’s claim 5].  The image-forming apparatus, wherein the main casing includes a cover (5) movable between a closed position where the opening is closed and an open position where the opening is opened ([0027]), wherein the linkage is disposed in the first position when the cover is at the closed position, and wherein the linkage is disposed in the second position when the cover is at the open position ([0125]-[0144]) [see Applicant’s claim 12].  However, Sato (…325) does not disclose the claimed conveying tube and the claimed waste container.  Kitozaki et al. (…910) disclose an image forming apparatus (figure 1), including a first process unit including a first photosensitive drum; and a second process unit including a second photosensitive drum (col. 3, lines 22-35; and figure 1); an intermediate belt disposed above the first processing unit and the second processing unit (col. 3, lines 61-67; and figure 1); and a conveying tube configured to convey waste toner from the first photosensitive drum and the second photosensitive drum, the conveying tube extending in a direction in which the first photosensitive drum and the second photosensitive drum are arranged and arranged near the bottom region of the photosensitive drum (col. 4, line 57 – col. 5, line 6; and figures 3, 4B and 14B) [see Applicant’s claim 1].  The conveying tube is disposed below the photosensitive drums (figure 3) [see Applicant’s claim 2].  A waste toner container (135C) configured to accommodate first waste toner from the first photosensitive drum and second waste toner from the second photosensitive drum (col. 4, line 34 – col. 5, line 6; and figure 3) [see Applicant’s claim 10].  The toner container is disposed in a bottom region of the image forming apparatus, where this bottom region is located distanced below the photosensitive drums (figure 3) [see Applicant’s claim 11].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed conveying tube and waste container, as disclosed by Kitozaki et al. (…910), since such is well known in the art to convey and collect waste toner; furthermore, it is considered to be obvious that given this combination, the conveying tube could overlap the linkage in the claimed direction since the combination positions the linkage and the conveying tube in a similar area of the image forming apparatus.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0328325) in view of Kitozaki et al. (US 7,486,910) as applied to claim 1 above, and further in view of Takiguchi et al. (US 2013/0294798).
Sato (…325) in view of Kitozaki et al. (…910) disclose the features mentioned previously.  Also, Sato (…325) disclose the main casing comprises: a first wall; a second wall spaced apart and across from the first wall in a direction and having the opening; a third wall extending in the direction; and a fourth wall spaced apart and across from the third wall in another direction perpendicular to the direction ([0027]; and figures 1 and 2) [see Applicant’s claim 6]; and a fixing unit (16) closer to one wall (figure 1) [see Applicant’s claim 9].  Further, Kitozaki et al. (…910) disclose the conveying tube is inclined upward from one wall to a different wall across from the one wall (figure 3) [see Applicant’s claim 7].  However, Sato (…325) in view of Kitozaki et al. (…910) do not disclose the specific claimed wall configuration.  Takiguchi et al. (…798) disclose an image-forming apparatus, having a main casing comprises: a first wall; a second wall spaced apart from the first wall in a first direction, which is a direction in which a photosensitive drum extends, and having an opening; a third wall extending in the first direction; and a fourth wall spaced apart from the third wall in the second direction perpendicular to the first direction (figures 11, 17 and 18) [see Applicant’s claim 6].  The image-forming apparatus, further comprising a fixing unit (24), wherein the fourth wall is disposed farther from the fixing unit than from the third wall in the second direction (figure 19) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed specific wall configuration, as disclosed by Takiguchi et al. (…798), since such a wall configuration is well known in the art for an image forming apparatus. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0328325) in view of Kitozaki et al. (US 7,486,910) and Takiguchi et al. (US 2013/0294798) as applied to claim 6 above, and further in view of Mori et al. (US 2011/0236054).
Sato (…325) in view of Kitozaki et al. (…910) and Takiguchi et al. (…798) disclose the features mentioned previously, and Kitozaki et al. (…910) disclose a waste toner container (135C) configured to accommodate a first waste toner from the first photosensitive drum and second waste toner from the second photosensitive drum (col. 4, line 34 – col. 5, line 6; and figure 3) [see Applicant’s claim 8].  However, Sato (…325) in view of Kitozaki et al. (…910) and Takiguchi et al. (…798) do not disclose the claimed second opening.  Mori et al. (…054) disclose a waste toner container (200) and a wall of an image forming apparatus having an opening (21B), wherein the waste toner container is detachably attached to a main casing through the opening ([0022]; and figure 3) [see Applicant’s claim 8].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed second opening, since as disclosed by Mori et al. (…054), it is well known in the art to have an opening to facilitate attachment and detachment of a waste container.  


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 6, 2022